MEMORANDUM**
Audelia Aguilera de Tapia and her three children Brenda Tapia-Aguilera, Nora Rubi Tapia-Aguilera, and Hector Gregorio Tapia-Aguilera, all natives and citizens of Mexico, petition for review the Board of Immigration Appeals’ (“BIA”) order summarily affirming the Immigration Judge’s decision denying their applications suspension of deportation. Because the transitional rules apply, Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review de novo due process contentions, Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002), and we deny the petition for review.
Petitioners’ sole contention, that the BIA’s decision “without opinion” violates due process, is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
Pursuant to Elian v. Ashcroft, 370 F.3d 897, 900 (9th Cir.2004) (order), Petitioners’ voluntary departure period will being to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.